DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on November 23, 2021, claims 1, 3-9, 17 and 19-25 are hereby allowed. Claim 2 and 10-16 are previously or currently cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. The reason for the examiner’s amendment is to fix the dependency error of dependent claim 20. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daifei Zhang (79,356) on December 16, 2021.

The amended claim 20 listed below will replace all prior versions, and listings, of claim 20 in this Application: 

20. (Currently amended) The device according to claim 17, wherein the processor is configured to read the program in the memory to perform the following process:
	in a first layer of the complete binary tree, if both two child nodes of a first target node are frozen bits, determining the first target node as a Rate0 node; if both two child nodes of the first target node are information bits, determining the first target node as a Rate1 node; if a left child node of the first target node is a frozen bit and a right child node of the first target node is an information bit, determining the first target node as an REP node; if the left child node of the first target node is an information bit and a right 
in a second layer of the complete binary tree, if both two child nodes of a second target node are Rate0 nodes, determining the second target node as a Rate0 node; if both two child nodes of the second target node are Rate1 nodes, determining the second target node as a Rate1 node; if a left child node of the second target node is a Rate0 node and a right child node of the second target node is an REP node, determining the second target node as an REP node; if the left child node of the second target node is an REP node and the right child node of the first target node is a Rate1 node, determining the second target node as an SPC node; otherwise, determining the second target node as a node that is not of the four types;
for each layer of a third layer to a topmost layer of the complete binary tree from bottom to top, if both two child nodes of a third target node are Rate0 nodes, determining the third target node as a Rate0 node; if both two child nodes of the third target node are Rate1 nodes, determining the third target node as a Rate1 node; if a left child node of the third target node is a Rate0 node and a right child node of the third target node is an REP node, determining the third target node as an REP node; if the left child node of the third target node is an SPC node and the right child node of the third target node is a Rate1 node, determining the third target node as an SPC node; otherwise, determining the third target node as a node that is not of the four types.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 6, 17 and 22.

As per claim 1:
(“Design of CRC-assisted Polar Code", Rl-1701630, 3GPP TSG-RAN WGl #88, Athens, Greece, February 13-17, 2017), or Hashemi Ali et al., ("A Fast Polar Code List Decoder Architecture Based on Sphere Decoding", IEEE Transactions on Circuits and Systems I: Regular Papers, IEEE US, Vol. 63, No. 12, December 2016. et al. (US 2007/0258296 A1, Nov. 8, 207) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “for each layer of a third layer to a topmost laver from bottom to top of the complete binary tree, if both two child nodes of a node are Rate0 nodes, then the node is recorded as a Rate0 node; if both two child nodes of a node are Rate1 nodes, then the node is recorded as a Rate1 node; if a left child node of a node is a Rate0 node and a right child node of the node is an REP node, then the node is recorded as an REP node; if a left child node of a node is an SPC node and a right child node of the node is a Ratel node, then the node is recorded as an SPC node: otherwise, a node is recorded as a node that is not of the four types”.
Consequently, claim 1 is allowed over the prior arts. Independent claims 6, 17 and 22 includes similar limitations of independent claim 1 and, therefore, are allowed for similar reasons. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3-5, 7-9, 19-21 and 23-25 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 6, 17 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112